DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites the phrase “the amount of the contained polyoxyalkyleneamine compound”. Applicants are advised to amend this phrase to recite “the amount of the polyoxyalkyleneamine compound”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites “slat thereof” which appears to be a typographic error of “salt thereof”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “three or less carbon atoms”. Applicants are advised to amend this phrase to recited “three or fewer carbon atoms”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “the metal particles”. Applicants are advised to amend this phrase to recite “the plurality of metal particles”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “the metal particles”. Applicants are advised to amend this phrase to recite “the plurality of metal particles”.  Appropriate correction is required

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “the metal particles”. Applicants are advised to amend this phrase to recite “the plurality of metal particles”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “the metal particles”. Applicants are advised to amend this phrase to recite “the plurality of metal particles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al (US 2015/0315397, cited on IDS filed on 9/29/2020) in view of Ham et al (US 2007/0289487).

Regarding claim 1, Toyoda et al discloses an ink jet ink composition comprising aluminum metal flakes, i.e. a plurality of metal particles, a phosphorous surface treating agent for the metal flakes, and solvent ([0028]-[0031], [0033], [0063], [0041],and [0081]), where the amount of the metal flakes is 0.1 to 5.0  wt. % ([0075]). 
The phosphorous compound has the formula ([0042] – I):

    PNG
    media_image1.png
    91
    211
    media_image1.png
    Greyscale
,
where n in [1-3] ([0043]); M is H ([0043]); and R1 has the formula:
-CF3-(CF2)m-,
where m is [1-12] ([0043]). Given the presence of perfluorinated alkyls, it is clear that the compound disclosed by the reference is a hydrophobic phosphorous surface treatment agent as recited in the present claims. The compound enhances dispersibility of the metal flake as well as prevents surface oxidation ([0041]).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the ink composition comprises a polyoxyalkyleneamine compound as recited in the present claims.
Ham et al discloses an inkjet ink composition comprising a colorant, a solvent, and a defoaming agent (Abstract and [0020]). The defoaming agent has the formula ([0020] – I):
R1-X-(CH2CH2O)m-(CHCH3CH2O)n-R2,
where R1 is H ([0020]); X is R3-N, where R3 is H ([0020]); m is an integer [0-50]  ([0020]); n is an integer [1-100] ([0020]); and R2 is an alkyl such as methyl ([0020] and [0027]). Thus, for m = 0, the reference discloses the compound:
H2N-(CH2CH3CH2O)n-CH3,
corresponding to the recited polyoxyalkyleneamine recited in the present claims. The amount of this compound is 0.01 to 3 wt. %, based on the weight of the ink composition ([0042]). When the amount of the amount if less than 0.01 wt. %, the defoaming affect is insufficient and the initial discharge capacity of the ink is inferior, while amounts greater than 3 wt. % the degree of result in bleeding and the ink does not eject stably ([0044]).Furthermore, the reference discloses that the compound results in an ink that flows smoothly, has good initial discharge capacity, and less bleeding resulting in a high print quality (Abstract).
Given that both Toyoda et al and Ham et al are drawn to ink jet ink compositions comprising pigments and organic solvents, and, given that Toyoda et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the polyoxyalkyleneamine as taught by Ham et al, it would therefore have been obvious to one of ordinary skill in the art to include such polyoxyalkyleneamines in the inkjet ink composition disclosed by Toyoda et al with a reasonable expectation of success.
Based on the amount of metal flake disclosed by Toyoda et al (0.1 to 5.0 wt. %) and the amount of the polyoxyalkyleneamine disclosed by Ham et al (0.01 to 3 wt. %), the amount of the polyoxyalkyleneamine based on 100 parts metal flake is 10 to 60 parts, overlapping the recited range of 0.5 to 50 parts.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 2, the combined disclosures of Toyoda et al and Ham et al teach all the claim limitations as set forth above. As discussed above, Ham et al discloses a polyoxyalkyleneamine with the formula:
H2N-(CH2CH3CH2O)n-CH3,
where n is an integer [1-100], This corresponds to recited Formula (1), i.e.

    PNG
    media_image2.png
    100
    195
    media_image2.png
    Greyscale
,
where R is methyl, and x is [1-100], overlapping the recited range of 10 or more.

Regarding claim 3, the combined disclosures of Toyoda et al and Ham et al teach all the claim limitations as set forth above.  As discussed above, Toyoda et al discloses that the metal flakes are made of aluminum.

Regarding claim 4, the combined disclosures of Toyoda et al and Ham et al teach all the claim limitations as set forth above. Additionally, Toyoda et al discloses that metal flake has. a volume-based cumulative 50 % volume average particle diameter, or D50, of 100 nm to 1 micron, i.e. 0.1 to 1 micron  in order to obtain satisfactory flowability of the metal flake  in the printing apparatus and excellent ejection stability; a size greater than 1 micron results in decreased ejection stability ([0070] and [0065]).
It is recognized that the instead claim requires a volume-average size of the metal particle, while the reference discloses the cumulative volume particle diameter the metal flake. However, it is the Examiner’s position absent evidence to the contrary, given the breadth of the cumulative volume particle diameter disclosed by the reference, the average metal particle size overlaps the volume-average particle size recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, the combined disclosures of Toyoda et al and Ham et al teach all the claim limitations as set forth above.  As discussed above, Toyoda et al discloses that the metal particles are flake shaped.

Regarding claim 6, the combined disclosures of Toyoda et al and Ham et al teach all the claim limitations as set forth above. Additionally, Toyoda et al discloses that the metal flakes have an average thickness of 1 to 100 nm, overlapping the recited range of 10 to 90 nm ([0071]). A thickness within this range results in an image having excellent image smoothness and glossiness ([0071]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, Nakano et al, Ham et al, and Toyoda et al teach all the claim limitations as set forth above.  As discussed above, Toyoda et al discloses that the phosphorous compound is a fluorinated phosphorous compound.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767